In an action to foreclose a mortgage, defendants Panagiotis Gialousakis and Kalliopi Gialousakis (hereinafter defendants) appeal, as limited by their brief, from so much of an order of the Supreme Court, Nassau County (McCaffrey, J.), entered June 29,1983, as, after a hearing, failed to grant their motion to dismiss the action as against them upon the ground of lack of jurisdiction over their persons; plaintiff appeals from an order of the same court (Stark, J.), dated August 25, 1983, which granted defendants’ motion to vacate a default judgment of foreclosure and sale, to set aside a referee’s deed and to restrain plaintiff from attempting to dispossess defendants from their premises, and which vacated so much of the order entered June 29,1983 as granted plaintiff’s motion to be put into possession of defendants’ premises. Order entered June 29,1983, affirmed, insofar as appealed from by defendants, without costs or disbursements. No opinion. Order dated August 25, 1983 affirmed, without costs or disbursements, for reasons stated in the memorandum of Justice Stark at Special Term. Titone, J. P., Mangano, Gibbons and Brown, JJ., concur.